EXHIBIT 10.12

Description of Executive Management Incentive Plan for 2004 (awards payable in
2005)


        During 2004, German American Bancorp (the “Corporation”) continued to
maintain an Executive Management Incentive Plan for certain key officers,
including the executive officers who will be named in the Summary Compensation
Table that will be included in the Corporation’s proxy statement for its annual
meeting of shareholders to be held April 28, 2005 (the “2005 Proxy Statement”).
Under this Plan, the Corporation pays additional compensation in the form of
annual cash incentive awards and option grants, contingent upon the achievement
of certain goals. The Human Resources Committee of the Board of Directors of the
Corporation assigns each officer a “scorecard” under the Plan, which establishes
specific corporate and shareholder-related performance goals balanced by the
officer’s area of responsibility, his or her business unit, and his or her
expected individual level of contribution to the Corporation’s achievement of
its corporate goals. Cash incentive payments that are authorized to be paid to
eligible executive officers under the Executive Management Incentive Plan are
payable in quarterly installments during the year following the year in which
the services were performed, and are contingent only upon such executive
officer’s continued employment with the Corporation through the date of payment
of each quarterly installment.


CASH INCENTIVE AWARDS

        In the first quarter of 2005, the Board, upon the recommendation of the
Human Resources Committee, determined the cash incentive award amounts payable
in 2005 to the executive officers, including the CEO, for their services during
2004, and such amounts will be included in the 2004 information in the Summary
Compensation Table included in the 2005 Proxy Statement. The Human Resources
Committee’s recommendations were based on the Human Resources Committee’s
assessment of the degree to which the corporate and personal goals established
by the 2004 scorecards of the executive officers were achieved. According to the
CEO’s 2004 scorecard, the CEO’s targeted cash incentive payment was equal to 50%
of his 2004 base salary (representing a targeted cash payment of $112,500), and
could have been more or less depending upon the extent to which the Human
Resources Committee determined that the targeted criteria were exceeded or not
satisfied in whole or in part. Under the scorecard, 75% of the targeted cash
incentive payment was to be determined by the Corporation’s 2004 performance as
measured against certain corporate financial targets (relating to return on
equity, revenue growth and earnings per share growth), and the remaining 25% was
to be determined in the discretion of the Human Resources Committee in view of
the CEO’s overall performance, without necessarily referring to any objective
performance measure. The Corporation did not achieve the level of financial
performance required for payout under the financial formula portion of the CEO’s
scorecard in 2004. The Human Resources Committee, based on its determination
that the CEO’s personal performance merited payment under the discretionary
portion of the targeted cash incentive payment, recommended to the Board that
the CEO’s 2004 incentive cash award be fixed at 31% of the targeted amount
(resulting in a incentive cash award of $35,213).

        Also in the first quarter of 2005, the Board, upon the recommendation of
the Human Resources Committee, approved the payment to other executive officers
of cash incentive payments based on the discretionary portion of the targeted
cash incentive payments established by their respective 2004 scorecards. The
Corporation did not achieve the level of consolidated company financial
performance required for payout under the financial formula portion of the
scorecards of executive officers in 2004.


STOCK OPTION AWARDS

        The Corporation’s 1999 Long Term Equity Incentive Plan (the “1999 Plan”)
provides for the award of incentive and non-qualified stock options and other
equity-based awards. The purpose of granting options is to provide long-term
incentive compensation to complement the short-term focus of annual cash
incentive awards. The exercise price of these stock options is fixed at a price
that is equal to or more than the estimated fair market value of a Common Share
of the Corporation on the date of grant. The Stock Option Committee of the Board
of Directors administers the 1999 Plan and the Corporation’s prior stock option
plan.

        As part of its duties under the 1999 Plan, the Stock Option Committee
considers and approves the grants of new stock options that are earned annually
by executive officers under the terms of the Executive Management Incentive
Plan. The numbers of shares covered by the new stock option grants awarded each
year under the Executive Management Incentive Plan are determined pursuant to
the prior year’s scorecards. Scorecard target amounts of stock options are
established by the Stock Option Committee based upon the executive officer’s
level of responsibility, and are earned in proportion to the extent to which the
Corporation has achieved certain corporate financial targets (relating to return
on equity, revenue growth, and earnings per share growth) on an average basis
over the three-year period ending in the year for which the scorecard is
established. The Stock Option Committee does not vary the number of shares
covered by any grant of options to an executive officer that are earned pursuant
to the scorecard corporate financial targets established under the Executive
Management Incentive Plan based on discretionary factors. New stock option
grants made under the Executive Management Incentive Plan terminate on the fifth
anniversary of date of grant and become exercisable (subject to continued
employment and usual and customary acceleration and forfeiture provisions) in 20
percent increments on each of the five anniversaries of the date of grant.

        Employees and others who hold options that have been granted under the
1999 Plan and the Corporation’s prior stock option plan (including the executive
officers of the Corporation) are automatically entitled by the terms of their
original options, without the exercise of any discretion by the Stock Option
Committee, to receive “replacement options” if and to the extent that they
tender Common Shares of the Corporation in payment of the exercise price of the
original options. For a more detailed description of the Corporation’s
replacement option program, see note 1 to the table headed “Option/SAR Grants in
Last Fiscal Year” (the “Option Grant Table”) that will be included in the
Corporation’s 2005 Proxy Statement.

        During 2004, the Stock Option Committee granted new options to each of
the Corporation’s executive officers under the Executive Management Incentive
Plan, based on the extent to which the scorecard financial targets of the
Corporation for the three-year period ended December 31, 2003 were met. Details
regarding these 2004 grants (and additional grants of replacement options made
during 2004) will be included in the table headed “Option/SAR Grants in Last
Fiscal Year” that will be included in the Corporation’s 2005 Proxy Statement.